Case 6:19-cv-01333-RBD-EJK Document 122 Filed 07/20/20 Page 1 of 4 PageID 1876




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

  NICHIA CORPORATION,                             )
                                                  )
                 Plaintiff,                       )
                                                  )   Case Nos. 6:19-cv-1333-RBD-EJK
  v.                                              )
                                                  )
  LIGHTING SCIENCE GROUP CORP.,                   )
                                                  )
                                                  )
                 Defendant.                       )
                                                  )

             JOINT STIPULATION OF AGREED CLAIM CONSTRUCTIONS

        Nichia Corporation and Defendant respectfully submit this agreed Joint Stipulation of

 Agreed Claim Constructions in the above-captioned case, as well in the two companion cases:

 Nichia Corporation v. Healthe, Inc. and Lighting Science Group Corp., 6:19-cv-1332-RBD-EJK

 and Nichia Corporation v. VividGro Inc. and Lighting Science Group Corp., 6:19-cv-1334-

 RBD-EJK.

        Specifically, on May 11, 2020, the parties submitted a Joint Claim Construction

 Statement consisting of the then-disputed claim constructions, along with certain agreed claim

 constructions, (Dkt. 110).

        On June 11, 2020, Nichia submitted its Claim Construction Brief on the disputed claim

 terms, (Dkt. 111).

        On July 13, 2020, Defendant submitted its Claim Construction Brief, agreeing with

 Nichia’s proposed constructions, (Dkt. 113), as detailed in the accompanying Appendix A.

        The Parties therefore jointly stipulate to the claim constructions in the accompanying

 Appendix A, and represent that there are no longer any disputed claim constructions.
Case 6:19-cv-01333-RBD-EJK Document 122 Filed 07/20/20 Page 2 of 4 PageID 1877




 Date: July 20, 2020                                   Respectfully submitted,


 By: /s/ Daniel McCallum                               By /s/Ryan T. Santurri
 Eleanor M. Yost                                       Ryan T. Santurri
 Florida Bar No. 1003178                               Florida Bar No. 15698
 eyost@carltonfields.com                               rsanturri@allendyer.com
 William (Ty) Giltinan                                 ALLEN, DYER, DOPPELT
 Florida Bar No. 27810                                  & GILCHRIST, P.A.
 wgiltinan@carltonfields.com                           255 South Orange Avenue, Suite 1401
 J. Coy Stull                                          Post Office Box 3791
 Florida Bar No. 15764                                 Orlando, FL 32802-3791
 jstull@carltonfields.com                              Telephone: (407) 841-2330
                                                       Facsimile: (407) 841-2343
 4221 W. Boy Scout Boulevard
                                                       and
 Suite 1000
 Tampa, Florida 33607-5780
                                                       Andrew Gish
 Tel. No.: (813) 229-4395
 Fax No.: (813) 229-4133                               Noroozi PC
                                                       1250 Broadway, 36th Floor
 -and-                                                 New York, NY 10001
                                                       (212) 328-1164
 Daniel C. Johnson
 Trial Counsel                                         Attorneys for Defendants
 djohnson@carltonfields.com
 Florida Bar No. 522880
 Carlton Fields, P.A.
 200 S. Orange Ave., Ste. 1000
 Orlando, Florida 32801-3400
 Tel. No.: (407) 244-8237
 Fax No.: (407) 648-9099

 -and-

 ROTHWELL,     FIGG,             ERNST       &
 MANBECK, P.C.

 Robert P. Parker (Trial Counsel) (pro hac vice)
 rparker@rfem.com
 Jenny Colgate (pro hac vice)
 jcolgate@rfem.com
 Michael Jones (pro hac vice)
 mjones@rfem.com
 Daniel McCallum (pro hac vice)



                                                   2
Case 6:19-cv-01333-RBD-EJK Document 122 Filed 07/20/20 Page 3 of 4 PageID 1878




 dmccallum@rfem.com
 Mark Rawls (pro hac vice)
 mrawls@rfem.com
 D. Lawson Allen (pro hac vice)
 lallen@rfem.com
 607 14th Street N.W., Suite 800
 Washington, DC 20005
 Tel. No.: (202) 783-6040
 Fax No.: (202) 783-6031

 Attorneys for Plaintiff Nichia Corporation




                                              3
Case 6:19-cv-01333-RBD-EJK Document 122 Filed 07/20/20 Page 4 of 4 PageID 1879




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been

 furnished, electronically, through the CM/ECF system, to all parties on the mailing matrix, this

 20th day of July, 2020.




                                                      /s/ Daniel McCallum
                                                      Daniel McCallum




                                                 4
